Order entered December 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01233-CV

IN THE MATTER OF A NAME CHANGE OF GALYAH EMURAH ISRAEL, Appellant


                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-10355

                                           ORDER
        By letter dated November 20, 2014 the Court directed appellant to file, no later than

December 1, 2014, written verification appellant had requested preparation of the reporter’s

record and had paid or made arrangements to pay the reporter’s fee. Appellant was cautioned that

failure to comply could result in submission of the appeal without the reporter’s record. Because

to date appellant has not complied, we ORDER the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c). Appellant’s brief shall be filed on or before January 12,

2015.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE